118 N.J. Super. 521 (1972)
288 A.2d 872
CONTI CAUSEWAY FORD, PLAINTIFF-RESPONDENT,
v.
NORMA JAROSSY AND STEPHEN JAROSSY, DEFENDANTS-THIRD PARTY PLAINTIFFS-APPELLANTS,
v.
THE FIRST NATIONAL BANK OF TOMS RIVER, THIRD-PARTY DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued March 7, 1972.
Decided March 15, 1972.
Mr. Denis J. Corbett, Staff Attorney, Ocean County Legal Services, Inc., argued the cause for appellants Norma Jarossy and Stephen Jarossy.
*522 Mr. Robert S. Fisher, argued the cause for respondent The First National Bank of Toms River.
Mr. Eugene Jume, filed statement in lieu of brief for respondent Conti Causeway Ford.
Before Judges LEWIS, HALPERN and LORA.
PER CURIAM.
We have considered the issues raised by appellants in the light of the circumstances of this case, and conclude the judgment should be affirmed for the reasons expressed in Judge Robert H. Doherty, Jr.'s opinion below.